Exhibit 10.1

FORTUNE BRANDS HOME & SECURITY, INC.

2013 LONG-TERM INCENTIVE PLAN

Form of Stock Option Award Notice (the “Notice”)

You have been awarded an option to purchase shares of Common Stock of Fortune
Brands Home & Security, Inc. (the “Company”), pursuant to the terms and
conditions of the Fortune Brands Home & Security, Inc. 2013 Long-Term Incentive
Plan (the “Plan”) and the Stock Option Award Agreement (together with this
Notice, the “Agreement”). Copies of the Plan and the Stock Option Agreement are
available on the UBS website (www.ubs.com/onesource/fbhs). In exchange for
accepting the Stock Options, you will be required to agree to the restrictive
covenant language contained in the agreement. Capitalized terms not defined in
this Notice have the meanings specified in the Plan or the Agreement.

 

Option:    You have been awarded a Nonqualified Stock Option to purchase from
the Company shares of its Common Stock, par value $0.01 per share, subject to
adjustment as provided in Section 11 of the Award Agreement. Exercise Price:   
$xx Vesting Schedule:    Except as otherwise provided in and subject to the
Plan, the Agreement or any other agreement between the Company and Optionee, the
Option will vest in the following increments on the following dates:   
One-third of the Option    February 28, 20xx    One-third of the Option   
February 28, 20xx    One-third of the Option    February 28, 20xx Expiration
Date:    Except to the extent earlier terminated or exercised pursuant to the
terms of the Agreement or the Plan, the Option will terminate at 3:00 p.m.,
Eastern time, on the tenth anniversary of the Award Date.



--------------------------------------------------------------------------------

FORTUNE BRANDS HOME & SECURITY, INC.

2013 LONG-TERM INCENTIVE PLAN

Form of [Date] Stock Option Agreement (the “Agreement”)

Fortune Brands Home & Security, Inc., a Delaware corporation (the “Company”),
grants to the undersigned “Optionee” an option to purchase shares of Common
Stock from the Company subject to the terms and conditions of the Fortune Brands
Home & Security, Inc. 2013 Long-Term Incentive Plan (the “Plan”), the Award
Notice (“Award Notice”), and this Agreement (collectively, the “Award”).
Capitalized terms not defined in this Agreement have the meanings specified in
the Plan.

1. Option Subject to Acceptance of Agreement. The date of grant (the “Award
Date”), the number and class of shares of Common Stock subject to the Option and
the purchase price per share (the “Exercise Price”) are set forth in the Award
Notice and in the Plan’s online administrative system. The Option will be null
and void unless Optionee accepts this Agreement in a timely manner through the
acceptance process prescribed by the Company.

The Option will terminate on the expiration date set forth in the Award Notice
(the “Expiration Date”) except as otherwise provided in Section 2 or if
exercised pursuant to Section 3. Upon the termination of the Option, the Option
will no longer be exercisable and will immediately become null and void.

2. Time and Manner of Exercise of Option.

(a) Maximum Term of Option. Except as specifically provided in Section 2(b)
below, the Option may not be exercised, in whole or in part, after the
Expiration Date.

(b) Vesting and Exercise of Option. The Option will vest and become exercisable
in accordance with the vesting schedule specified in the Award Notice (the
“Vesting Schedule”), subject to Section 3 below. If Optionee’s employment
terminates before the Option is fully vested, the Option will vest and be
exercisable as follows:

 

  (i) Notwithstanding the provisions of Section 5 below, in the event of
Optionee’s death while the Award is outstanding, the Option will immediately
become fully exercisable (to the extent not exercisable on the date of death)
and will continue to be exercisable by Optionee’s beneficiary, executor,
administrator or legal representative through the earlier of: (A) the date which
is three (3) years after the date of Optionee’s death, and (B) the Expiration
Date; provided, however, that the Option will continue to be exercisable for at
least one (1) year following the date of Optionee’s death, even if this one-year
period extends beyond the Expiration Date.

 

  (ii)

In the event of Optionee’s Disability (as defined below) while the Award is
outstanding, provided that Optionee has been continuously employed with the
Company for at least one (1) year following the Award Date and



--------------------------------------------------------------------------------

  prior to the date of Disability, Optionee will be treated as continuing
employment with the Company during the Disability for purposes of determining
the vesting and exercisability of the Options. For purposes of this Award,
Optionee will have a “Disability” if Optionee is receiving benefits under the
long-term disability plan maintained by Optionee’s employer.

 

  (iii) Notwithstanding the provisions of Section 5 below, in the event of
Optionee’s Retirement (as defined below) while the Award is outstanding at least
one (1) year following the Award Date, any unvested Options will fully vest and
become exercisable as of date of Optionee’s Retirement and will remain
exercisable through the Expiration Date, subject to Section 3 below. For
purposes of this Award, “Retirement” means Optionee’s termination of employment
(other than for Cause as described in subsection (iv) below) on or after
attaining age 55 and completing five (5) years of service with the Company or
its predecessors or affiliates. In the event of a Change in Control (as defined
in Section 5 below), Optionee will receive the treatment described in this
Section 2(b)(iii) if Optionee terminates employment after qualifying for
Retirement, even if Optionee does not have Good Reason (as defined below).

 

  (iv) If the Optionee’s employer terminates Optionee’s employment for Cause (as
defined below) while the Award is outstanding, then all Options, whether or not
vested, will terminate immediately upon such termination of employment. For
purposes of this Award, “Cause” has the same meaning as specified in any
employment or other written agreement between Optionee and Optionee’s employer
regarding benefits upon termination of employment (“Termination Agreement”),
provided that if Optionee is not a party to a Termination Agreement that
contains such definition, then Cause will have the same meaning provided for
such term under the severance plan sponsored by Optionee’s employer and under
which Optionee is eligible to participate.

 

  (v) Except as provided in Section 5 below, if Optionee’s employment with the
Company terminates for any reason other than death, Disability, Retirement or
Cause while the Option is outstanding, unvested Options will be cancelled as of
Optionee’s termination date and vested Options will remain exercisable for three
(3) months following Optionee’s termination and will then be cancelled.

 

  (vi) For the purposes of this Agreement, (i) a transfer of Optionee’s
employment from the Company to a Subsidiary or vice versa, or from one
Subsidiary to another, without an intervening period, will not be deemed a
termination of employment; and (ii) if Optionee is granted in writing a leave of
absence, Optionee will be deemed to have remained in the employ of the Company
or a Subsidiary during such leave of absence.



--------------------------------------------------------------------------------

3. Method of Exercise. Subject to this Agreement, the Option may be exercised as
follows:

(a) By specifying the number of whole shares of Common Stock to be purchased in
the manner prescribed by the Company, accompanied by full payment (or by
arranging for full payment to the Company’s satisfaction) either:

 

  (i) in cash,

 

  (ii) by delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of shares of Common Stock having an
aggregate “Fair Market Value” (as defined below), determined as of the date of
exercise, equal to the aggregate purchase price payable pursuant to the Option,

 

  (iii) by authorizing the Company to sell shares of Common Stock subject to the
option exercise and withhold from the proceeds an amount equal to the option
exercise price, or

 

  (iv) by a combination of (i), (ii) and (iii); and

(b) By executing such documents as the Company may reasonably request.

For this purpose, “Fair Market Value” as of any date means the value determined
by reference to the closing price of a share of Common Stock as finally reported
on the New York Stock Exchange for the trading day immediately preceding such
date. Any fraction of a share of Common Stock which would be required to pay
such purchase price will be disregarded and the remaining amount due will be
paid in cash by Optionee. No Common Stock will be issued or delivered until the
full purchase price and any related withholding taxes, as described in Section
10 herein, have been paid.

4. Issuance or Delivery of Shares. Upon the exercise of the Option, in whole or
in part, the Company will issue or deliver, subject to the conditions of this
Agreement, the number of shares of Common Stock purchased. Such issuance will be
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company. The Company will pay all original
issue or transfer taxes and all fees and expenses related to such issuance,
except as otherwise provided in Section 10 herein.

5. Change in Control. In the event of a Change in Control (as defined in the
Plan), the Award will become subject to Section 5.8 of the Plan. In the event
that unvested Options remain outstanding following a Change in Control, and
Optionee’s employment is terminated on or after such Change in Control but while
the Award is outstanding either: (i) by the Company other than for Cause, or
(ii) by Optionee for Good Reason (as defined below), the Options will become
fully vested, exercisable and nonforfeitable as of the date of Optionee’s
termination of employment and will remain exercisable through the Expiration
Date, subject to Section 5.8 of the Plan. For purposes of this Award, “Good
Reason” will have the same meaning as such term has under any Termination
Agreement, provided that if Optionee is not a party to any Termination Agreement
that contains such definition, then Good Reason includes any of the reasons
allowing Optionee to terminate employment and remain eligible for severance
benefits under the severance plan sponsored by Optionee’s employer and under
which Optionee is eligible to participate.



--------------------------------------------------------------------------------

6. No Stockholder Rights. Optionee will not have any rights of a stockholder
(including voting rights) or any other right, title or interest, with respect to
any of the shares of Common Stock subject to the Option unless and until such
shares of Common Stock have been recorded on the Company’s official stockholder
records as having been issued or transferred to Optionee.

7. Compliance with Applicable Law. The Award is subject to the condition that if
the listing, registration or qualification of the shares subject to the Award
upon any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the vesting of the Options or the
delivery or issuance of shares, the shares of Common Stock subject to the Award
may not be delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action has been effected or obtained,
free of any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to obtain and maintain any such listing, registration,
qualification, consent, approval or other action.

8. Clawback Policy. Notwithstanding any provision of the Plan or this Agreement
to the contrary, outstanding Options may be cancelled, and the Company may
require Optionee to return shares of Company Common Stock (or the value of such
stock when originally issued to Optionee) issued under this Agreement and any
other amount required by applicable law to be returned, in the event that such
repayment is required in order to comply with any laws or regulations relating
to restatements of the Company’s publicly-reported financial results.

9. Nontransferability. The Award may not be transferred, assigned, pledged or
hypothecated in any manner, by operation of law or otherwise by Optionee other
than (a) by will or by the laws of descent and distribution; or (b) pursuant to
an approved domestic relations order approved in writing by the Secretary of the
Committee or the Secretary’s designee. Except to the extent permitted by the
foregoing sentence, the Award may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all related rights will
immediately become null and void.

10. Tax Withholding. As a condition to the delivery of shares of Common Stock
upon the exercise of Options, Optionee must, upon request by the Company, pay to
the Company such amount as the Company may be required, under all applicable
federal, state, local or other laws or regulations, to withhold and pay over as
income or other withholding taxes (the “Required Tax Payments”) with respect to
the Award. If Optionee fails to advance the Required Tax Payments after request
by the Company, the Company may, in its discretion, deduct any Required Tax
Payments from any amount payable by the Company to Optionee, including regular
salary or bonus payments. No shares of Common Stock will be issued or delivered
until the Required Tax Payments have been paid in full. Optionee may elect to
satisfy his or her obligation to advance the Required Tax Payments by any of the
following means: (a) a cash payment to the Company; (b) delivery to the Company
(either actual delivery or by attestation procedures established by the Company)
of previously owned whole shares of Common Stock having an aggregate Fair Market



--------------------------------------------------------------------------------

Value (as defined in Section 3), determined as of the date on which such
withholding obligation arises (the “Tax Date”), equal to the Required Tax
Payments; (c) authorizing the Company to withhold whole shares of Common Stock
which would otherwise be delivered to Optionee having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the Required Tax Payments; or (d)
any combination of (a), (b) and (c). Shares of Common Stock to be delivered or
withheld may not have a Fair Market Value in excess of the minimum amount of the
Required Tax Payments. Any fraction of a share of Common Stock which would be
required to satisfy any Required Tax Payment will be disregarded and the
remaining amount due must be paid in cash by Optionee. No share of Common Stock
will be issued or delivered until the Required Tax Payments have been satisfied
in full.

11. Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to Optionees of Common Stock other than a regular
cash dividend, the number and class of securities subject to the Option will be
equitably adjusted by the Committee, such adjustment to be made in accordance
with Section 409A of the Code, to the extent applicable. The decision of the
Committee regarding any such adjustment is final and binding.

12. No Rights to Continued Employment. In no event will the granting of the
Option or its acceptance by Optionee, or any provision of this Agreement or the
Plan, give or be deemed to give Optionee any right to continued employment by
the Company, any Subsidiary or any affiliate of the Company or affect in any
manner the right of the Company, any Subsidiary or any affiliate of the Company
to terminate the employment of any person at any time for any reason.

13. Restrictive Covenants. In exchange for accepting the Award and in
consideration of the Confidential Information (defined below) the Company
provides to Optionee, benefits Optionee is not otherwise entitled to, Optionee
agrees to the following restrictive covenants:

(a) Confidential Information. Optionee acknowledges that he/she has access to
highly confidential information of the Company and any Subsidiary that Optionee
provides services to or is provided confidential information about, including
but not limited to, information concerning: finances, supply and service,
marketing, customers (including lists), operations, business and financial plans
and strategies, and product costs, sourcing and pricing (“Confidential
Information”). The Optionee agrees that during his/her employment and for three
years following the end of Optionee’s employment (for whatever reason), Optionee
will protect the Confidential Information and only use it for business-related
reasons; however, trade secrets will always remain protected for as long as the
information qualifies as a trade secret under applicable law. The obligations of
this Agreement (including, but not limited to the confidentiality obligations)
do not prohibit Optionee from reporting any event that Optionee reasonably and
in good faith believes is a violation of law to the relevant law-enforcement
agency (such as the Securities and Exchange Commission, Equal Employment
Opportunity Commission, or Department of Labor), cooperating in an investigation
conducted by such a government agency, or disclosing to such a government agency
any Confidential Information that is lawfully acquired by Optionee and that
Optionee reasonably and in good faith believes is relevant to the matter at
issue.



--------------------------------------------------------------------------------

(b) Non-Competition. Optionee agrees that he/she will not, directly or
indirectly, for a period of 12 months after the end of Optionee’s employment
(for whatever reason), engage in a Prohibited Capacity within the Restricted
Area on behalf of a business that manufactures, distributes, offers, sells or
provides any Competing Products. “Competing Products” means any products and/or
services that are similar in function or purpose to those offered by the Company
and its Subsidiaries and as to which Optionee had Involvement. “Involvement”
means to have responsibilities, provide supervision, engage in dealings or
receive Confidential Information about during the last two (2) years immediately
preceding the end of Optionee’s employment (the “Look Back Period”). “Prohibited
Capacity” means to engage in the same or similar capacity or function that
Optionee worked for the Company and/or its Subsidiaries at any time during the
Look Back Period or in a capacity that would otherwise result in the use or
disclosure of Confidential Information. “Restricted Area” means those geographic
areas in which the Company and its Subsidiaries do business and as to which
business Optionee had Involvement.

(c) Non-Solicitation of Customers. Optionee agrees that he/she will not,
directly or indirectly, during his/her employment and for a period of 12 months
after the end of his/her employment (for whatever reason), solicit, induce or
attempt to induce (or assist others to solicit) any customers or prospective
customers of the Company and its Subsidiaries to cease doing business with the
Company and its Subsidiaries or to buy a Competing Product. The prohibition in
this Section 13(c) only applies to customers and prospective customers with
which Optionee had Involvement.

(d) Non-Solicitations of Employees. Optionee agrees that he/she will not,
directly or indirectly, for a period of 12 months after the end of his/her
employment (for whatever reason), solicit (or assist another in soliciting),
induce, employ or seek to employ any individual employed by Company and/or its
Subsidiaries. Where an additional restriction is required to enforce the
foregoing, Optionee’s non-solicitation obligation is limited to employees with
whom Optionee had Involvement.

(e) Reasonableness of Restrictions. Optionee acknowledges that the temporal,
activity and geographic limitations of Sections 13(a), (b), (c) and (d) above
are reasonable in scope and narrowly constructed so as to protect only the
Company and its Subsidiaries’ legitimate protectable interests, and will not
prohibit Optionee from obtaining meaningful employment following the end of
Optionee’s employment.

(f) Tolling of Restrictive Period. The periods described in Sections 13(a), (b),
(c) and (d) above shall not run during any period of time in which the Optionee
is in violation of this paragraph, and shall toll during any such period of
violation. If Optionee resides in and is subject to the laws of Wisconsin, then
this paragraph shall not apply.

(g) General. (i) Before accepting new employment, Optionee will advise any such
future employer of the restrictions in this Agreement. Optionee agrees that the
Company and its Subsidiaries may advise any such future employer or prospective



--------------------------------------------------------------------------------

employer of this Agreement and their position on the potential application of
this Agreement without such giving rise to any legal claim. (ii) The obligations
in this Agreement shall survive the termination of Optionee’s employment and
shall, likewise, continue to apply and be valid notwithstanding any change in
Optionee’s employment terms (such as, without limitation, a change in duties,
responsibilities, compensation, position or title). (iii) The Subsidiaries are
third party beneficiaries of the Agreement and may enforce the Agreement without
the need for further consent or agreement by the Optionee. (iv) If either party
waives his, her, or its right to pursue a claim for the other’s breach of any
provision of the Agreement, the waiver will not extinguish that party’s right to
pursue a claim for a subsequent breach. (v) This Agreement shall not be
construed to supersede or replace any prior agreements containing
confidentiality, nondisclosure, non-competition and non-solicitation provisions.
Rather, the restrictions in this Agreement shall be read together with such
prior agreements to afford the Company and its Subsidiaries the broadest
protections allowed by law. (vi) If a court finds any of the Agreement’s
restrictions unenforceable as written, the parties agree the court is authorized
and expected under the terms of this Agreement to revise the restriction (for
the jurisdiction covered by that court only) so as to make it enforceable, or if
such revision is not permitted then to enforce the otherwise unreasonable or
unenforceable restriction to such lesser extent as would be deemed reasonable
and lawful within that jurisdiction.

14. Decisions of Board or Committee. The Board or the Committee has the right to
resolve all questions which may arise in connection with the Option. Any
interpretation, determination or other action made or taken by the Board or the
Committee regarding the Plan or this Agreement is final and binding.

15. Successors. This Agreement is binding upon and will inure to the benefit of
any successor or successors of the Company and any person or persons who, upon
the death of Optionee, may acquire any rights in accordance with this Agreement
or the Plan.

16. Notices. All notices, requests or other communications provided for in this
Agreement will be made, if to the Company, to Fortune Brands Home & Security,
Inc., Attn. Secretary of the Compensation Committee of the Board of Directors,
520 Lake Cook Road, Deerfield, Illinois 60015, and if to Optionee, to the last
known mailing address of Optionee contained in the records of the Company. All
notices, requests or other communications provided for in this Agreement will be
made in writing either (a) by personal delivery; (b) by facsimile or electronic
mail with confirmation of receipt; (c) by mailing in the United States mails; or
(d) by express courier service. The notice, request or other communication will
be deemed to be received upon personal delivery, upon confirmation of receipt of
facsimile or electronic mail transmission or upon receipt by the intended party
if by United States mail or express courier service; provided, however, that if
a notice, request or other communication sent to the Company is not received
during regular business hours, it will be deemed to be received on the next
succeeding business day of the Company.

17. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement will not affect any other provisions of this
Agreement and this Agreement will be construed in all respects as if such
invalid or unenforceable provisions were omitted.



--------------------------------------------------------------------------------

18. Governing Law. This Agreement, the Award and all determinations made and
actions taken with respect to this Agreement or Award, to the extent not
governed by the Code or the laws of the United States, will be governed by, and
construed in accordance with, the laws of the State of Delaware without giving
effect to principles of conflicts of laws.

19. Agreement Subject to the Plan. This Agreement is subject to, and will be
interpreted in accordance with, the Plan. In the event of a conflict between
this Agreement and the Plan, the terms of the Plan will apply. Optionee hereby
acknowledges receipt of a copy of the Plan, and by accepting the Award in the
manner specified by the Company, he or she agrees to be bound by the terms and
conditions of this Agreement, the Award, the Plan, and if applicable to the
Optionee, stock ownership guidelines established by the Company.

20. Section 409A. This Agreement and the Award are intended to be exempt from
the requirements of Section 409A of the Code as a stock right pursuant to
Treasury Regulation §1.409A-1(b)(5). However, if this Agreement and the Award
are not so exempt, this Agreement and the Award are intended to comply with the
requirements of Section 409A of the Code and will be interpreted and construed
consistently with such intent. In the event the terms of this Agreement would
subject Optionee to taxes or penalties under Section 409A of the Code (“409A
Penalties”), Optionee and the Company will cooperate diligently to amend the
terms of this Agreement to avoid such 409A Penalties, to the extent possible;
provided that in no event will the Company be responsible for any 409A Penalties
that arise in connection with any amounts payable under this Agreement. To the
extent any amounts under this Agreement are payable by reference to Optionee’s
“termination of employment,” such term will be deemed to refer to Optionee’s
“separation from service,” within the meaning of Section 409A of the Code.
Notwithstanding any other provision in this Agreement, if Optionee is a
“specified employee,” as defined in Section 409A of the Code, as of the date of
Optionee’s separation from service, then to the extent any amount payable to
Optionee (a) is payable upon Optionee’s separation from service, and (b) under
the terms of this Agreement would be payable prior to the six-month anniversary
of Optionee’s separation from service, to the extent that payment under this
Agreement is otherwise subject to the provisions of Section 409A of the Code,
such payment will be delayed until the earlier to occur of: (x) the six-month
anniversary of Optionee’s separation from service and (y) the date of Optionee’s
death. If any applicable payment period begins in one calendar year and ends in
the following calendar year, Optionee shall not have the right to designate the
year of the payment.

21. Counterparts. This Agreement may be executed in one or more counterparts,
all of which together will constitute but one Agreement.